244 F.2d 959
Eva HINES, Appellant,v.ROYAL INDEMNITY COMPANY, Appellee.
No. 12987.
United States Court of Appeals Sixth Circuit.
April 3, 1957.

Appeal from the United States District Court for the Western District of Kentucky; Shelbourne, Judge.
Robert L. Myre of Garrison, Myre & Myre, Paducah, Ky., for appellant.
Ernest W. Rivers and Charles A. Williams, Paducah, Ky., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
Appellant sought by her complaint to recover from the appellee, Royal Indemnity Company, payment of a judgment recovered by her against appellee's insured for personal injuries resulting from an automobile accident caused by the negligent operation of the insured automobile. The District Judge sustained appellee's motion for summary judgment and dismissed appellant's complaint for failure of the insured or the appellant to give notice to the appellee of the accident until approximately twenty-three months after the accident and for failure of the insured to cooperate with the insurer. The policy required written notice to be given to the insurer as soon as practicable after the accident.


2
For the reasons given by the District Judge in his opinion reported at D.C., 141 F. Supp. 234, and on the basis of the authorities cited therein, the judgment is affirmed.